Dismissed and Memorandum Opinion filed March 1, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00909-CV
                                   ____________

                         NATHANIEL JONES, III, Appellant

                                              V.

              HOUSTON POLICE DEPARTMENT, ET AL, Appellees


                      On Appeal from the 333rd District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-41196


                      MEMORANDUM OPINION

      This is an attempted appeal from findings signed by the trial court on September 20,
2011. The trial court entered findings that appellant had filed a second request for final
order, a final order dismissing the case was signed on February 17, 2011, and the order
signed February 17, 2011 was a final order.

      Generally, appeals may be taken only from final judgments. Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001). Interlocutory orders may be appealed only if
permitted by statute. Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex.
2001); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig.
proceeding). This appeal is not from a final judgment or an appealable interlocutory
order.

         On December 20, 2011, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of jurisdiction unless any party filed a response
within ten days showing meritorious grounds for continuing the appeal. Appellant's only
response was to request until January 31, 2012, to obtain a final order.

         As of this date, appellant has filed no other response. The trial court's signed
findings reflect that a final order was signed February 17, 2011.          This appeal was
attempted from the trial court's findings, signed September 2011, not from the final order.
Accordingly, we have no jurisdiction.

         The appeal is ordered dismissed and appellant's pending motions are denied as
moot.



                                          PER CURIAM




Panel consists of Justices Seymore, Brown, and Boyce.




                                             2